Citation Nr: 1114094	
Decision Date: 04/11/11    Archive Date: 04/21/11

DOCKET NO.  09-25 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for diabetes mellitus.

2.  Entitlement to service connection for peripheral vascular disease. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel




INTRODUCTION

The Veteran had active military service from January 1966 to December 1968.

This appeal comes to the Board of Veterans' Appeals (Board) from May 2006 and August 2006 rating decisions. 


FINDINGS OF FACT

1.  The evidence of record does not show that treatment of the Veteran's diabetes mellitus requires regulation of activities.

2.  Clinical testing has not detected the presence of peripheral vascular disease.


CONCLUSIONS OF LAW

1.  Criteria for a rating in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.150, Diagnostic Code (DC) 7913 (2010). 

2.  Criteria for service connection for peripheral vascular disease have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
The Veteran is currently seeking service connection for peripheral vascular disease.  It appears that the Veteran was led to file a claim for peripheral vascular disease after he was initially told that he might have the disease.  However, as discussed below, subsequent clinical testing has not shown the presence of peripheral vascular disease, and therefore service connection is not warranted.

At a VA examination in January 2006, the examiner stated that there was evidence of widespread peripheral vascular disease, noting that diabetes accelerates arteriosclerosis.  The examiner suggested that the Veteran's peripheral vascular disease had its onset in 2001 when the Veteran developed swelling and pain in his right lower extremity, leading to a diagnosis of superficial thrombus.  It was noted that the condition had become progressively worse, although it was noted vascular disease had not led to any hospitalization or to any trauma to the arteries or veins.  On examination the Veteran's lower extremities were dry, pink, cool to the touch, with good capillary refill.  There was, however, 2+ pretibial edema, but no ulceration and no stasis dermatation.  Vascular testing showed significant stenosis in the left internal carotid artery in January 2006, but a Doppler arterial study was less conclusive.  As such, the RO deferred a decision on peripheral vascular disease in May 2006, so that additional testing could be conducted.

The Veteran underwent a second VA examination in June 2006 to specifically evaluate his arteries and veins.  The examiner found no sign of peripheral vascular disease, noting that the color and temperature in the Veteran's lower extremities was normal, and finding no trophic changes or ulceration present.  Additionally, dorsalis pedis pulses and posterior tibial pulses were both normal.  The Veteran had an ankle/brachial index (ABI) of 1.23 on the left and 1.45 on the right, with a normal bilateral lower extremity arterial Doppler study.  It was acknowledged that the Veteran had pain in both legs, but as indicated, the examiner concluded that there was simply no evidence of peripheral vascular disease.  

The Veteran underwent another VA examination in September 2008 at which peripheral vascular disease was not found.  It was noted that the ABI was normal and above the borderline value of 0.9 indicating good blood flow at the ankles.   

In February 2010, the Veteran's representative argued that diabetes mellitus and coronary artery disease were two of the most common causes of peripheral vascular disease.  The representative also argued that no VA examination had been ordered to distinguish between the Veteran's peripheral neuropathy for which he is service connected, and his contention that he has peripheral vascular disease.  Significantly, however, the relevant question is whether the Veteran has peripheral vascular disease.  

While the Veteran was found to have symptoms that aligned with peripheral vascular disease at his January 2006, VA examination, this appears to have been based only on visible observations, as no ABI test appears to have been conducted, and the Doppler showed only minimal elevation.  Indeed, subsequent testing at VA examinations in June 2006 and September 2008, led to the medical conclusion that the Veteran did not actually have peripheral vascular disease.  As such, while it was initially thought that the Veteran had peripheral vascular disease, subsequent medical testing does not support such a diagnosis.  

The Veteran and his representative are competent to discuss symptoms such as edema in the lower extremities, as they are capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, neither the Veteran, nor his representative, is medically qualified to prove a matter requiring medical expertise, such as an opinion as to diagnosis or medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  As such, neither the representative nor the Veteran may actually diagnose the Veteran to have peripheral vascular disease, as that diagnosis is based on medical testing.
 
Absent proof of the existence of the disability being claimed, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The Board recognizes that the Court of Appeals for Veterans Claims has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, where, as here, the overall evidence supports the conclusion the Veteran never had peripheral vascular disease during the course of his appeal, that holding would not be applicable.  In this case, it was initially thought that the Veteran might have peripheral vascular disease, but medical testing determined otherwise.

As such, the Board concludes that the Veteran does not currently have, nor has he had at any time during the course of his appeal, peripheral vascular disease.  Given this conclusion, the criteria for service connection have not been met, and the Veteran's claim is therefore denied.

II.  Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.

In October 2005, the Veteran filed a claim for a rating in excess of 20 percent for his service connected diabetes mellitus.  The Veteran reported that he was on insulin for his diabetes mellitus.    

The Veteran is currently rated at 20 percent for his diabetes mellitus under 38 C.F.R. § 4.119, DC 7913.  A 20 percent rating is assigned when diabetes mellitus requires either insulin and a restricted diet, or an oral hypoglycemic agent and a restricted diet.  A 40 percent rating is assigned when diabetes mellitus requires insulin, a restricted diet, and regulation of activities.  A 60 percent rating is assigned for diabetes that requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted when diabetes requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Id. 

The regulations also direct that all compensable complications of diabetes are to be separately evaluated unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered to be part of the diabetic process.  See 38 C.F.R. § 4.119, DC 7913.

In a September 2005 VA treatment record it was noted that the Veteran was ambulatory and in no obvious distress.  The Veteran was also noted to be compliant with his medications, but not always with his diabetic diet.

In January 2006, the Veteran underwent a VA examination of his diabetes mellitus. It was noted that the Veteran had a history of poorly controlled diabetes, and that he had been taking insulin since 2005 which had improved the control of his diabetes mellitus.  The Veteran denied having ever been hospitalized on account of his diabetes, and he denied any episodes of hypoglycemic reactions or ketoacidosis.  The Veteran was required to follow a restricted diet, but the examiner specifically found that the Veteran was not restricted in strenuous activities.

In May 2006, the Veteran argued that he had to take insulin twice per day and he stated that any activities completely tired him out immediately.  He stressed that he was unable to do any strenuous activities.  Essentially, the Veteran argued that this was tantamount to regulation of activities.  In September 2006, the Veteran again argued that his activities were regulated by his diabetes, although he did not go into specifics and he did not indicate that a medical professional had ever actually regulated his activities to treat his diabetes mellitus.

In November 2006, the Veteran's doctor at VA wrote a letter indicating that the Veteran was on insulin and oral antidiabetics.  He noted that the Veteran's diabetes mellitus had affected his activities of daily living, as he was unable to perform as he did before he had signs and symptoms of the condition.  The doctor also noted that the Veteran's diabetic neuropathy made it difficult for him to walk or be on his feet for more than an hour.  However, again, there was no indication that activities had to be regulated.

In June 2008 VA treatment records, it was noted that the Veteran should not do any lifting, pushing or pulling in excess of ten pounds.  However, there was no indication that this restriction was on account of the Veteran's diabetes mellitus.

The Veteran submitted a statement in July 2008 indicating that he was taking insulin four times per day at that time.

In September 2008, the Veteran underwent a VA examination.  The examiner noted that the Veteran had no history of ketoacidosis, but he had episodes of hypoglycemia 3-4 times per week.  The Veteran denied having ever been hospitalized for either ketoacidosis or hypoglycemic reactions.  The Veteran was noted to be on a restricted diet, and he had lost approximately 30 pounds (which the examiner noted was deliberate).  The Veteran denied having been told to restrict his activities, although he had been sedentary on account of his heart problems and his painful feet and legs (as a result of the diabetic neuropathy).  It was noted that the Veteran received four injections of insulin daily.  The Veteran had some vision trouble, but the examiner included the report from a July 2008 ophthalmology examination in which it was found that the Veteran did not have diabetic retinopathy.  The Veteran was observed to be ambulatory, well-developed, and in no distress.  The Veteran had no atrophy in his extremities and normal tone.

With regard to the Veteran's diabetes mellitus, the evidence of record fails to show that the Veteran's diabetes mellitus is of such severity as to warrant a rating in excess of 20 percent.  The Veteran has disagreed with the assertion that his activities were not regulated on account of his diabetes mellitus, but he has not pointed to a single piece of evidence in which a medical professional regulated his activities.  It is not disputed that the Veteran's activities are limited, but the fact that the Veteran's activities have been reduced on account of his medical conditions (including, but not limited to, diabetes mellitus and its complications) does not mandate a rating in excess of 20 percent for diabetes mellitus.  

Rather, a rating in excess of 20 percent for diabetes mellitus requires that a veteran's activities be regulated specifically to treat diabetes mellitus.  It is not disputed that the Veteran experiences problems with activities, but this impairment is not directly related to his diabetes mellitus and is not necessary for the treatment of his diabetes mellitus.  Rather, the balance difficulties and reduced sensation of which the Veteran complains are a result of the peripheral neuropathy in his extremities.  While the peripheral neuropathy is secondarily related to his diabetes mellitus, the Veteran is receiving separate compensable ratings for this.  As such, it would amount to pyramiding to assign a higher rating for diabetes mellitus for regulation of activities, when the activities are actually diminished on account of a specific disability that is already being separately compensated.  See 38 C.F.R. § 4.14.  

As noted, the Veteran's claims file does not show that regulation of activities has ever been ordered to manage his diabetes mellitus, as it was specifically found at his VA examinations that regulation of activities had not been prescribed.  As such, the criteria for a 40 percent rating have not been met.

Additionally, the Veteran's diabetes mellitus is not shown to meet a 60 percent rating as the Veteran has not required hospitalization on account of episodes of ketoacidosis or hypoglycemic reactions, and it is not shown that he sees his diabetic care provider twice a month.  For example, in a May 2009 VA treatment record, the Veteran was instructed to return for a check-up in 4-6 months, thereby clearly exceeding the twice per month requirement.  

As such, the criteria for a rating in excess of 20 percent for diabetes mellitus have not been met on a schedular basis, and to that extent, the Veteran's claim is denied.

The Board has also considered whether an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's diabetes mellitus that would render the schedular criteria inadequate.  The Veteran takes insulin and restricts his diet to treat his diabetes mellitus, but such treatment is specifically contemplated in the schedular rating that has been assigned for the diabetes mellitus.  Furthermore, it was not noted at any of the Veteran's VA examinations that his diabetes mellitus caused symptoms or complications that were not being covered by the Veteran's service connected ratings.  As such, it would not be found that the Veteran's diabetes mellitus met the "governing norms" of an extraschedular rating.  Accordingly, an extraschedular rating is not warranted for diabetes mellitus. 

As noted above, the regulations direct that all the residual disabilities of diabetes mellitus be rated, provided that they are compensable.  In this case, the Veteran already receives compensable ratings for coronary artery disease (rated at 60 percent), hypertension (rated at 10 percent), and peripheral neuropathy of all four extremities (each rated at 10 percent), all as secondary to or associated with his diabetes mellitus.  No other compensable disabilities have been shown to be the result of the Veteran's diabetes mellitus, and the Veteran has not challenged the ratings assigned to his diabetes related disabilities.  Therefore, no complications need be discussed separately.


  
III.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter dated in February 2007, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  The letter also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to content. 

The Board finds that any defect concerning the timing of the notice requirement was harmless error.  Although the notice provided to the Veteran was not given prior to the first adjudication of the claim, the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and ample time to respond to VA notices.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, the Veteran's claim was readjudicated following completion of the notice requirements.
 
As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records have been obtained, and the Veteran has not alleged receiving any private treatment for his diabetes mellitus or its complications.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file).  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's diabetes mellitus since the September 2008 VA examination, and the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.   The Board finds the above VA examinations to be thorough and adequate upon which to base a decision with regard to the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate his disability under the applicable rating criteria.  

VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

A rating in excess of 20 percent for diabetes mellitus is denied.

Service connection for peripheral vascular disease is denied. 



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


